WILBUR, Circuit Judge.
The petitioner asks leave to proceed on appeal in forma pauperis, after denial of a similar application by the District Court, which certified that the appeal was not taken in good faith.
This court has no power to allow the application where the District Court so certifies. The appeal is a matter of right, but the right to proceed without the payment of costs is regulated by statute. 28 U.S.C.A. § 832; Brown v. Johnston, 9 Cir., 99 F.2d 760; Waley v. Johnston, 9 Cir., 104 F.2d 760; Smith v. Johnston, 9 Cir., 109 F.2d 152, 156.
Application denied.